                Case 21-10992-CSS           Doc 76      Filed 07/29/21      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                           :       Chapter 11
                                                 :
SOMETHING SWEET ACQUISITION,                     :       Case No. 21-10992 (CSS)
INC., et al.,1                                   :
                                                 :       (Jointly Administered)
                        Debtors.                 :

             NOTICE OF APPEARANCE AND REQUEST FOR DOCUMENTS

         PLEASE TAKE NOTICE that, pursuant to Rules 2002, 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Sections 102(1) and 1109(b) of title

11 of the United States Code (the “Bankruptcy Code”), the law firms of Horwood Marcus & Berk

Chartered and Armstrong Teasdale LLP hereby enter their appearance in the above-referenced

chapter 11 cases (the “Chapter 11 Cases”) as counsel to the Official Committee of Unsecured

Creditors, (the “Committee”), and hereby request that all notices given or required in the Chapter

11 Cases, and all documents, and all other papers served in the Chapter 11 Cases, be given to and

served upon the following:

             HORWOOD MARCUS                                  ARMSTRONG TEASDALE LLP
            & BERK CHARTERED                                Rafael X. Zahralddin-Aravena, Esq.
             Aaron L. Hammer, Esq.                               Shelley A. Kinsella, Esq.
             Nathan E. Delman, Esq.                          300 Delaware Avenue, Suite 210
               Elysa J. Chew, Esq.                                Wilmington, DE 19801
          500 West Madison, Suite 3700                         Telephone: (302) 824-7089
               Chicago, IL 60661                              Email: rzahralddin@atllp.com
           Telephone: (312) 606-3200                               skinsella@atllp.com
         Email: ahammer@hmblaw.com
             ndelman@hmblaw.com
              echew@hmblaw.com




1
  The Debtors in these jointly administered cases are: Something Sweet Acquisition, Inc. (Tax ID: 1256) and
Something Sweet, Inc. (Tax ID: 8621).
               Case 21-10992-CSS          Doc 76     Filed 07/29/21     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

provisions of the Bankruptcy Code and Bankruptcy Rules specified above, but also includes,

without limitation, orders and notices of any application, motion, petition, pleading, request,

complaint or demand, whether formal or informal, whether written or oral, and whether transmitted

or conveyed by mail, delivery, telephone, electronically or otherwise, which affects or pertains to

the Debtors, the property of the Debtors or their chapter 11 estates.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim or suit shall waive the Committee’s rights (1) to have final orders in non-core

matters entered only after de novo review by a United States District Court, (2) to trial by jury in

any proceeding so triable in these cases or any case, controversy, or proceeding related to these

cases, (3) to have a United States District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, or (4) to any other rights, claims, actions, defenses, setoffs

or recoupments to which the Committee is, or may be, entitled under agreements, in law or in

equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved.

Dated: July 29, 2021                                  ARMSTRONG TEASDALE LLP

                                                      /s/ Rafael X. Zahralddin-Aravena
                                                      Rafael X. Zahralddin-Aravena (No. 4166)
                                                      Shelley A. Kinsella (No. 4023)
                                                      300 Delaware Avenue, Suite 210
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 824-7089
                                                      Email: rzahralddin@atllp.com
                                                      skinsella@atllp.com

                                                      and




                                                 2
Case 21-10992-CSS   Doc 76   Filed 07/29/21   Page 3 of 3




                              HORWOOD         MARCUS       &     BERK
                              CHARTERED
                              Aaron L. Hammer, Esq.
                              Nathan E. Delman, Esq.
                              Elysa J. Chew, Esq.
                              500 West Madison, Suite 3700
                              Chicago, IL 60661
                              Telephone: (312) 606-3200
                              Email: ahammer@hmblaw.com
                              ndelman@hmblaw.com
                              echew@hmblaw.com

                              Proposed Counsel to the Official
                              Committee of Unsecured Creditors




                         3
